In The
                                  Court of Appeals
                         Seventh District of Texas at Amarillo
                                   ________________________

                                       No. 07-21-00049-CR
                                   ________________________


                            KEVIN MICHAEL RIDDLE, APPELLANT

                                                    V.

                               THE STATE OF TEXAS, APPELLEE



                             On Appeal from the 100th District Court
                                     Childress County, Texas
                     Trial Court No. 6286; Honorable Stuart Messer, Presiding


                                              May 28, 2021

                                 MEMORANDUM OPINION
                            Before PIRTLE and PARKER and DOSS, JJ.


        Appellant, Kevin Michael Riddle, appeals from the trial court’s judgment revoking

his community supervision, adjudicating him guilty of possession of marijuana, 1 and

sentencing him to twenty years confinement. Now pending before this court is Appellant’s


        1  See TEX. HEALTH & SAFETY CODE ANN. § 481.121(b)(4) (West 2017). An offense under this section
is a third degree felony. The level of punishment was enhanced by a prior felony offense to that of a second
degree felony. See TEX. PENAL CODE ANN. § 12.42(a) (West 2019).
motion to voluntarily dismiss his appeal. As required by Rule of Appellate Procedure

42.2(a), the motion to dismiss is signed by Appellant and his attorney. As no decision of

the court has been delivered, the motion is granted, and the appeal is dismissed. No

motion for rehearing will be entertained and our mandate will issue forthwith.




                                                       Per Curiam


Do not publish.




                                            2